DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 11-18 are pending in this Office Action.
Claims 1-10 are cancelled. 
Information Disclosure Statement



The information disclosure statement (IDS) submitted on 01/04/2021.  The submission are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 1, “MCU”, “Inverter”, “MC”, “LED”, “DA”, “Comparator” with reference number of 5, 6, 7, 8, 3, 4 respectively.  Similarly, Fig. 2, “Lens group”, “Polarizer”, “Quarter wave plate”, with reference number 1, 9 and 10 respectively. Also, drawing of Fig. 1 should have labels for “sending module” and “receiving module”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 
Claim Objections





Claims are objected to because of the following informalities:  
Claim 11, recite in line 3, “… the sending module comprises a lens group, an optical receiver…” should be corrected to:  “… the receiving module comprises a lens group, [[an]] two optical receivers….”.
Claim 11, recite on line 5, “… an optical signal passing through an environmental channel passes through the lens group; …” should be corrected to:  “… an optical signal passes through an environmental channel and then 
Claim 11, recite in line 6, “… two lights respectively enter the corresponding receiver; the receiver converts an optical analog signal into an electrical analog signal; two electrical analog signals are inputted into the differential amplifier;…” should be corrected to: “… the two lights respectively enter the corresponding optical receivers; the respective optical receiver converts [[an]]two optical analog signal-s into [[an]] electrical analog signals; the two electrical analog signals are inputted into the differential amplifier;…”
Claim 11, recite in line 8, “… the comparator converts the analog signals into digital signals; the digital signals are inputted into the embedded microcontroller unit,...” should be corrected to: “… the comparator converts the two analog signals into two two digital signals are inputted into the embedded microcontroller unit,…”
Claim 11, recite in line 12, “… the receiving module comprises the embedded microcontroller unit, a signal inverter,…. the embedded microcontroller unit groups the information to be sent, and then encodes the grouped information; the encoded information is sent into the signal inverter; …” should be corrected to:  “… the sending module comprises the embedded microcontroller unit, a signal inverter,….. the embedded microcontroller unit groups and encode the information to be sent to as a grouped encoded information; …”.
Appropriate or alike correction is required.
Claim Rejections - 35 USC § 112






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11, recites the limitation "… when the system sends the signals,…” in line 13, 
Claim 11, recites the limitation "… the embedded microcontroller unit groups the information to be sent, and then encodes the grouped information; the encoded information is sent into the signal inverter...” in lines 14-15, (Emphasis Added). There is insufficient antecedent basis for these limitations in the claim.
Claim 11, recites the limitation "… and the omnidirectional signal light is converted into linearly polarized light,...” in lines 19, (Emphasis Added). There is insufficient antecedent basis for these limitations in the claim.
Claim 13, recite “…wherein in a sending mode, the embedded microcontroller unit encodes the data …”. (Emphasis Added). There is insufficient antecedent basis for these limitations in the claim.
Claim 14 & 15, recite “… wherein the output power of the high-power LED is 30W, which meets the switching rate…”. (Emphasis Added). There is insufficient antecedent basis for these limitations in the claim.
Claim 16, 17, & 18, recite “…wherein the encoding adopts a differential mode to remove signal interference;…”. (Emphasis Added). There is insufficient antecedent basis for these limitations in the claim.
Claim Interpretation














The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claims limitation(s) is/are: 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
Allowable Subject Matter









































Claims 11-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claims objection due to informalities has set forth in this Office action.
Conclusion
















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
US 11025346 B2	Ooi; Boon S. et al. 
US 10333629 B2	Lacovara; Philip 
US 20190212450 A1	Steinberg; Amit et al.
US 10677946 B2	Morris; Michael et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/             Examiner, Art Unit 2636